Citation Nr: 1041369	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  04-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disorder 
(neck disability), to include as secondary to service-connected 
chronic low back strain.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana (RO).  

In a September 2010 letter, the Veteran's representative referred 
to the Veteran's service-connected lumbar spine disability 
contending that this disability causes marked interference with 
employment and renders him unable to secure and maintain 
substantially gainful employment.  He cited 38 C.F.R. § 3.321 and 
§4.16, the regulations addressing extraschedular evaluations and 
total disability ratings based on individual unemployability 
(TDIU).  

These requests for a higher rating for the Veteran's service-
connected low back disability, whether schedular or 
extraschedular, and including a TDIU, have not been adjudicated 
by the RO.  Therefore, the Board does not have jurisdiction over 
them and they are referred to the AOJ for appropriate action.   

In a May 2009 decision, the Board denied this appeal.  The 
Veteran appealed that decision to the U.S. Court of Veterans 
Appeals (Veterans Court). In January 2010, the Veteran's Court 
granted a joint motion of the Veteran and the Secretary of 
Veterans Affairs (the Parties), vacated the May 2009 decision and 
remanded the matter to the Board for compliance with the joint 
motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to assist a claimant in obtaining evidence to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5109A(a).  
This duty includes providing a medical examination and obtaining 
a medical opinion when necessary.  38 U.S.C.A. § 5103A(d).  Under 
the facts of this case, that duty has been triggered.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A review of the 
claims file fails to show that VA has met its duty.  Hence, on 
remand, VA must afford the Veteran a VA examination and obtain a 
relevant medical opinion.  

VA also has a duty to assist a claimant in obtaining pertinent 
treatment records, including records held by a Federal department 
or agency.  38 U.S.C.A. § 5103A(b),(c).  Of record is a decision 
of the Social Security Administration (SSA) which addresses a 
disability of the Veteran's low back.  This decision lists 
treatment records, all of which are not associated with the 
Veteran's claims file.  As service connection is in place for a 
low back disability and the Veteran has contended that his 
cervical spine disability is secondary to his low back 
disability, these records appear to be relevant.  On remand, VA 
must make all necessary efforts to obtain the records underlying 
the SSA decision.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security 
Administration (SSA) all records related to 
the Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records with 
the claims file.  If no records are 
available, obtain a negative reply and 
associate that reply with the claims file. 

2.  After completing the above, schedule the 
Veteran for a VA examination to address the 
etiology of any disease or injury of his 
cervical spine.  The claims file must be 
provided to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must 
annotate the examination report as to whether 
the claims file was reviewed.  

The examiner must provide an explanation, 
i.e., a complete rationale, for all opinions 
rendered.  

The examiner is asked to complete the 
following:  

(a)  Identify all disorders of the Veteran's 
cervical spine from which he has suffered 
since he filed his claim in 2002.  

(b)  Provide a medical opinion as to whether 
it is as likely as not (a 50 percent or 
greater probability) that any disease or 
injury of the Veteran's cervical spine had 
onset during his active service or was caused 
by his active service.  In particular, the 
examiner is asked to explain his or her 
opinion with regard to a 1979 motor vehicle 
accident.  The examiner is asked to explain 
his or her opinion in relation to an April 
2009 letter signed by L.P. Neumann, Jr. M.D. 
and an August 2008 letter signed by M.B. 
Picou, M.D. to include references to a post-
traumatic whiplash syndrome and arthritis.  

(b)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any disease or 
injury of the Veteran's cervical spine was 
caused by his service connected chronic low 
back strain, status post microendoscopic 
discectomy.  

(c)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any disease or 
injury of the Veteran's cervical spine was 
aggravated by the Veteran's service connected 
chronic low back strain, status post 
microendoscopic discectomy.  By aggravation, 
it is meant that due to the Veteran's service 
connected chronic low back strain, status 
post microendoscopic discectomy his cervical 
spine condition permanently worsened beyond 
its natural progression.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



